Citation Nr: 0505180	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-10 114	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran's claims folder has since been 
transferred to the Reno RO.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  In an April 1946 RO decision, service connection was 
denied for a back disorder; the veteran did not initiate an 
appeal.

2.  In a June 1947 RO decision, service connection was denied 
for a stomach disorder; the veteran did not initiate an 
appeal.

3.  Evidence received since the April 1946 and June 1947 
denials is new, relevant to the matter at hand, and so 
significant that it must be addressed with all of the 
evidence of record in order to fairly adjudicate the claims.




CONCLUSIONS OF LAW

1.  The April 1946 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2004).

2.  The June 1947 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2004).

3.  New and material evidence has been received since the 
April 1946 and June 1947 denials, and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable decision as it relates to the issue of 
whether new and material evidence has been received to reopen 
claims of service connection for a back disorder and stomach 
disorder, no further discussion of VCAA is necessary at this 
point.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2004).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran submitted his initial claim of service connection 
for a back disorder in November 1945; the claim was 
subsequently denied in April 1946.  The veteran did not 
initiate an appeal of that decision.  In September 1946 the 
veteran submitted an initial claim of service connection for 
a stomach disorder, and that same month the RO denied the 
claim.  Additional evidence was submitted, and another rating 
decision was issued in June 1947 denying the claim.  The 
veteran did not initiate an appeal of that decision.  As the 
veteran did not initiate an appeal, the RO's April 1946 and 
June 1947 decisions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2004).

Evidence of record at the time of the April 1946 denial 
consisted of service medical records and an Affidavit 
completed by the veteran regarding his back disorder.  
Evidence of record at the time of the June 1947 denial 
consisted of service medical records, an Affidavit completed 
by the veteran regarding his stomach disorder, and a 
September 1946 examination.  

Evidence received since the decisions denying service 
connection is new and material.  Specifically, since the 
prior denials, the veteran submitted a statement from his 
wife referencing the veteran's physical state and medical 
treatment after separation from service, private medical 
records, and treatment records from several VA Medical 
Centers (VAMC) reflecting treatment for the claimed 
disorders.  Such information is vital to the veteran's claim 
and is new and material within the meaning of VA regulations.  
38 C.F.R. § 3.156(a) (2004).  The claims, therefore, are 
reopened.  38 U.S.C.A. § 5108 (West 2002).

For reasons described in further detail below, additional 
development on the veteran's claims is warranted.  The 
reopening of the veteran's claims, therefore, represent only 
a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim of 
service connection for a back disorder is reopened.  To that 
extent only, the appeal is granted at the present time.

As new and material evidence has been received, the claim of 
service connection for a stomach disorder is reopened.  To 
that extent only, the appeal is granted at the present time.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

In correspondence from the veteran's wife, she identified Dr. 
Chisen as the veteran's primary physician in Las Vegas.  
There is no indication that these records have been 
requested, consequently, the RO should request these records 
accordingly.  Additionally, at the video conference hearing 
in February 2005, the veteran indicated that there may be 
outstanding medical records that have not been obtained, 
including those from Dr. Friedman of the Nevada Spine 
Institute.  The RO should contact the veteran to obtain the 
names, address, and dates of treatment of any post-service 
medical providers, and obtain any such treatment records 
including those identified hereinabove.  The veteran is 
advised that he has an obligation to cooperate fully with 
VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2004).  

In January 2003, correspondence was issued which purportedly 
scheduled the veteran for a VA examination.  The 
correspondence contained in the file was sent to a different 
veteran.  It appears that the veteran was scheduled for a VA 
examination; however, it is unclear whether the veteran 
received proper notification of such examination.  In any 
event, the veteran should be scheduled for a VA examination 
to determine the etiology of his claimed disorders.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran since separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The veteran should be scheduled for 
a VA physical examination for the 
purpose of clarifying the existence of 
a back and stomach disorder, and 
determining the etiology of any such 
disorders.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's back 
disorder and stomach disorder are 
etiologically related to service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for a back disorder 
and stomach disorder.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


